     Case 3:19-cv-01671-BR            Document 31        Filed 10/21/19        Page 1 of 8




                          IN THE UN ITED STATES DI STRI CT COURT

                                FOR THE DI STRICT OF OREGON

                                      PORTLAND DI VISIO N

DRY BULK SIN GAPORE PTE. LTD.                )
                                             )
        Plaintiff,                           )
                                             )        Case No.: 3:19-cv-1671
V.                                           )
                                             )        IN ADMIRALTY
Amis Integrity S.A. in personam and          )
MN AMIS INTEGRITY (IMO 9732412)              )        DECLARATION OF STA VROS
her engines, freights, apparel,              )        TSOLAKIS IN OPPOSITION TO
appurtenances, tackle, etc., in rem,         )        MOTION TO VACATE ORDER OF
                                             )        ARREST
        Defendant.




        I, ST A VROS TSOLAKIS, being first duly sworn on oath, depose and say:

     1. I am over the age of majority and, except as otherwise indicated, make this

        Declaration on personal knowledge, and am competent to testify regarding the facts

        herein.

     2. I am, and have been at all materials times, the Head of Chartering for Plaintiff, Dry

        Bulk Singapore PTE Ltd., and authorized to act on the company's behalf.

     3. On or about June 27, 2017, AMIS INTEGRITY S.A., as owner of the Vessel, and

        24VISION CHARTERING SOLUTIONS DMCC, (hereinafter "24VISION"), as

        charterer, entered into a "NYPE 93" Time Chatter Party agreement for 24VISION to

        charter the Vessel. (see Exhibit I to Huan Kong Jang Declaration in Support of

        Motion to Vacate Arrest, hereinafter "Jang Declaration")
Case 3:19-cv-01671-BR            Document 31         Filed 10/21/19       Page 2 of 8




4. On or about January 10, 2019, 24VISION, as disponent owner of the Vessel, entered

    into a sub-charter agreement with DRY BULK for a "time charter trip via ECSA to

    PG-Japan range" (hereinafter the "Charter Party agreement"). The charter party hire

    and ballast bonus rate was determined based on whether the Vessel would be

   redelivered in the Persian Gulf-Singapore range or the Singapore-Japan range.

5. The charter party agreement between 24 Vision and Dry Bulk was memorialized in a

   fixture recap. A copy of the charter party agreement between 24VISION and DRY

   B VLK is attached as Exhibit I to the Verified Complaint.

6. The parties amended the charter party agreement on or about February 8, 2019. A

   copy of Addendum 1 is attached as Exhibit 2 to the Verified Complaint. Pursuant to

   the agreement of the parties, the following terms of the charter party agreement were

   amended as follows:

        • Delivery Time: January 24, 2019 07:42 GMT

        • Delivery AFSPS Recalada, Argentina

        • Period: Minimum October 9, 2019 / Maximum January 29, 2020

        • Daily Hire: USD 15,000 (through October 9, 2019) and USD 14,500 for any period

            thereafter (through January 29, 2020).

        • Plus a USD 50,000 Gross Ballast Bonus.

   All other terms and conditions of the January 10, 2019 charter party agreement remained

   unchanged.

7. Pursuant to Clause I 0, Line 138 of the charter party, the relevant time zone for the payment

   of charter hire is GMT (i.e. Greenwich Mean Time).
Case 3:19-cv-01671-BR            Document 31          Filed 10/21/19       Page 3 of 8




8. The exact same provision is contained in the Amis lntegrity/24 Vision charter party (see

   Exhibit. 1 to Jang Declaration, Clause 10, Line 138).

9. On or about July 8, 2019 at 10: 19 GMT, 24VISION served DRY BULK with a three (3)

   day grace period notice under the charter party demanding payment of the eleventh and

   twelfth hire installments in the amount ofUSD 217,372.50 and USO 218,551.25,

   respectively.

10. DRY BULK had three clear banking days (i.e., July 9, July 10, and July 11) in which to

   effect payment of hire. Under Clause 11 (b) of the charter party agreement, so long as

   payment of hire was effected prior to July 11, 2019 at midnight (2400 hours GMT), the hire

   payment would be deemed "regular and punctual." See Exhibit 1 to Verified Complaint.

11. The exact same provision is contained in the Amis Integrity/24 Vision charter party. (See

   Exhibit 1 to Jang Declaration, Clause 11 (b)).

12. On July 11, 2019 at or about 12:55 GMT, DRY BULK's bank transferred the eleventh and

   twelfth hire payments totaling USO 435,923.75, of which the sum of $218,551.25 was a

   pre-payment of hire through July 23, 2019. (see nine (9) Swift Transfers of the transaction

   attached hereto as Exhibits IA-I).

13. Under Clause 23 of the respective charter parties, when Dry Bulk paid the hire in advance

   to July 23, 2019, it had a lien against the Vessel for all monies paid in advance and not

   earned (see Clause 23 of Exhibit 1 to Jang Declaration).

14. Moreover, on July 10, 2019, I had spoken with a Mr. Thomas Rolin of Barry Rogliano

   Salles (hereinafter "BRS"), the longtime chartering broker for Amis Integrity and Wisdom

   Marine and told him that payment of hire to 24Vision was being arranged for the next day

   ( see WhatsAPP message to Mr. Rolin dated July 10, 2019 in this regard attached hereto as
Case 3:19-cv-01671-BR             Document 31         Filed 10/21/19        Page 4 of 8




    Exhibit 2A). I thereafter sent a notice of payment to 24Vision, with a copy to Mr. Rolin, at

   the time such payment was made (see e-mails to 24Vision, with a copy to Mr. Rolin,

    attached hereto as Exhibit 2B).

15. Under Clause 23 of the respective charter parties, Amis Integrity had a lien of any hire

   and/or sub freights paid or to be paid by Dry Bulk to 24Visi,~n. At no time did Amis

   Integrity send to Dry Bulk a "Notice of Lien" which is customary in these types of

   situations (i.e. when hire is unpaid and the owner knows that the charterer has sublet the

   vessel to another party) and despite knowing as of July 10th that payment of hire to 24Vision

   would be forthcoming the next day. The obvious reason for the failure to send a customary

   Notice of Lien to Dry Bulk was because Amis Integrity had already chartered the Vessel to

   a third party and intended to withdraw it from both 24Vison's and Dry Bulk's service

   before the expiration of the grace period.

16. Despite the timely payment of hire by Dry Bulk under the Dry Bulk.24 Vision charter party,

   at 1734 hours GMT, July 11, 2019, well within the charter party grace period of 2400 hours

   GMT, July 11th, 24 Vision wrongfully and without just cause withdrew the Vessel from

   Dry Bulk's service. (see Notice of Withdrawal indicating thct it was sent at 1934 hours

   Greek time (GMT +2) attached hereto as Exhibit 3).

17. This withdrawal of the Vessel after payment of the hire due was duly and timely made was

   both in breach of the charter party and puzzling. All efforts to contact 24 Vision to ascertain

   their reason for the withdrawal went unanswered.

18. Just prior to receiving the Notice of Withdrawal from 24 Vision, I also received a Skype

   call from a Swiss broker, Gian Luca Garufi .CEO/Partner, Lightship Geneva, who had

   negotiated the subsequent sub-charter for the Vessel on behalf of Dry Bulk to a company
Case 3:19-cv-01671-BR              Document 31        Filed 10/21/19       Page 5 of 8




    called Trithom. Mr. Garufi informed Your Affiant that Amis Integrity, through Wisdom

    Marine, was marketing the vessel on July   u" for its own account. (see screen shot of
    telephone with Gian Luca Garufi, dated July 11th, attached hereto as Exhibit 4).

19. I immediately thereafter called Thomas Rolin ofBRS, the longtime chartering broker for

    Amis Integrity and Wisdom Marine, to ascertain whether Amis Integrity, through Wisdom

    Marine, had, in fact, withdrawn the Vessel from 24 Vision on July 11th and the reason

    therefor. Mr. Rolin told me he would check with his client, Wisdom Marine and revert.

20. I received a WhatsApp message from Mr. Rolin at about 0535 hours, Greek time (0235

    hours GMT) on July Ii\ informing me that Wisdom had fixed the Vessel.elsewhere with

    another charterer and that Wisdom Marine did not wish to speak with me about the

   withdrawal of the Vessel (see screen shots ofmy WhatsApp discussions with Mr. Rolin

   attached hereto as Exhibits 5A-C).

21. This was a clear indication to me and both brokers that I was communicating with that

   Amis Integrity, through Wisdom Marine, had withdrawn the Vessel from 24 Vision before

   2400 hours GMT, July 111\ as based on my many years of chartering experience, one

   cannot negotiate, conclude and enter into a charter party with a third party within two hours

   of a purported Vessel withdrawal. Consequently, the empirical information and all logical

   indications are that Wisdom Marine, acting on behalf of Amis Integrity, wrongfully

   withdrew the vessel from 24 Vision on July 11   t\ before the grace period had expired under
   their relevant charter party.

22. Amis Integrity has submitted as part of its opposition papers a purported "Notice of

   Withdrawal" e-mail from Wisdom Marine/Amis Integrity to 24Vision and others at 1354

   hours Taiwan time (0854 hours Greek time and 0554 hours GMT) July 12th (see Jang
Case 3:19-cv-01671-BR             Document 31         Filed 10/21/19        Page 6 of 8




    Declaration, Exhibit 3). However, Mr. Rolin, W isdom Marine's broker, had confirm ed to

    me that W isdom Marine/ Amis Integrity had a clean fixture with a third-party charterer

    (believed to be United Bulk Carriers, a Philadelphia based shipping company), three (3)

   hours (0535 Greek time and 0235 GMT) before the purported Notice of W ithdrawal was

   given to 24Vision. As stated above, it is implausible that a fixture was negotiated and

   concluded in two (2) hours' time after the grace period expired at midnight GMT, July 11th,

   in the middle of the night, with a charterer, United Bulk Carriers, located in the United

   States. The more plausible explanation as supported by the empirical evidence, was that the

   fixture with the third-party charterer was concluded sometime on July    n" before the grace
   period had expired. As such, the chartering of the Vessel to a third-party before the

   expiration of the grace period would be an unlawful withdrawal of the Vessel from Dry

   Bulk's service.

23. Moreover, a closer review of the purported "Notice of Withdrawal" (Jang Declaration

   Exhibit 3) appears to indicate that the e-mail addresses listed therein lack the customary

   blue highlighting and underlining of e-mail addresses when they are actually sent to the

   recipients. As such, this document appears to have been prepared after the fact, but not

   actually sent, to give the impression that the Notice of Withdrawal occurred on July     iz"
   ( after the grace period expired) when, in fact, the Vessel has been fixed on July   n" to a
   third party before the grace period had expired.

24. The withdrawal of the Vessel from the service of24 Vision before 2400 hours GMT, July
     th
   11 by Amis Integrity is a breach of the Amis Integrity charter party and a wrongful

   withdrawal by Amis Integrity of the Vessel from the service of Dry Bulk which had pre-

   paid hire through July 23rd.
Case 3:19-cv-01671-BR             Document 31         Filed 10/21/19        Page 7 of 8




25. D1y Bulk had sub-chartered the Vessel to accompany called Trithorn for one voyage from

    Argentina to a port in the Mediterranean (see copy of Dry Bulk/Trithorn clean fixture dated

   July 1 11\ 2019 attached hereto as Exhibit 6)

26. At the time of the wrongful withdrawal of the vessel by Amis Integrity from Dry Bulk's

    service, Amis Integrity and Wisdom Marine were fully aware that Dry Bulk was arranging

    for a sub-charter of the V essel from Argentina to a port in Europe, as the Vessel's Master

   was receiving regular messages from Dry Bulk directing the vessel to Recalada, Argentina

   to pick up a cargo of soybeans and other bulk commodities for discharge at a Mediterranean

   port. (see messages to Master of the AMIS Integrity dated May 31st, June 15th and July

    10th, 2019 attached hereto as Exhibits 7 A-C, respectively).

27. The Master of a vessel always acts as the agent of the Owner, in this case, Amis Integrity, in

   respect to the receipt of messages directing the Vessel to a particular port. Amis Integrity

   and Wisdom Marine knew or should have known of the existence of the sub-charter to

   Trithorn from the regular messages sent to the Vessel's Master by Dry Bulk.

28. At the time of the wrongful withdrawal by Amis Integrity, the charter hire rates for Atlantic

   Ocean loadings had increased substantially. The hire rates starting in the period June/July
                                                                   I




   for Atlantic Ocean loadings had increased from the daily hire equivalent of $26,000 to

   $31,000 for vessels operating in the Mediterranean to the Far East, a nine-year high. (see

   reports of The Baltic Exchange Freight Market Review, an industry accepted publication for

   the charter rates for the June/July, 2019 time period for Atlantic Ocean loadings attached

   hereto as Exhibits 8A and 8B).

29. As a result, Amis Integrity was motivated to unlawfully and wrongfully withdraw the vessel

   from 24 Vision and Dry Bulk. Upon information and belief, Amis Integrity, through
   Case 3:19-cv-01671-BR             Document 31        Filed 10/21/19        Page 8 of 8




      Wisdom Marine on or about July 11th chartered the Vessel to a company called United Bulk

      Carriers at $16,000 hire per day, plus a $600,000 ballast bonus for one voyage out a port in

      South America East Coast (where Dry Bulk had previously directed the Vessel) for a profit

      of $800,000 over and above what they would have received from 24 Vision under the Amis

      Integrity/ Amis Vision charter party.

   30. As a result of the wrongful withdrawal of the Vessel by Amis Integrity and tortious

      interference of its contract with 24Vision, Dry Bulk was deprived of the calculated profit it

      expected under the Trithom charter in the sum of $379,500, as well for at least two

      additional charters before the expiration of the 24Vision/DB charter party in the sum of

      $560,000 and $1,920,00, respectively, together with the pre-paid unearned charter hire of

      $180,000 and unreimbursed pre-paid port fees ($16,437.90 and SGD $3,622.18) and hire

      paid for wasted in ballast voyage to South America ($705,000) for a total calculated loss of

      $3,760,938. (see pars. 20 and 21 of Verified Complaint).



I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE ST ATE OF

OREGON AND THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE

ANDCORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

DA TED THIS 21 sr DAY OF OCTOBER, 2019.




                                                    ST A VROS TSOLAKIS
